,¢"’{)'

10

11

12
13
14
15
16
17
18

19

20\

2 1
22
23

24

-"»

g ~ Prose:15 2016

 

 

MZMU_GLQLNMQ

ease 2:1`9-cv-00008-MJP

Document 1-1 `Filed Ol_/O4/19 Page 1 of 8

____F|LED ______ENTERED 1
____LODGED __RECE|VED'

JAN 04 2019 ST

AT SEATTLET
CLERK U.S. DISTR| COURT
WESTERN D|STR|CT OF WASH|NGTON
BY DEPUTY

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON0

19-cv- 00080$

 

 

V~/?f£h£?l“d j"me,§

Plaintiff(s),

IMW€, K§ m

/21// fm

,]`,

_t,/ ,,

6 6 t j[/ Ct] fig Defendant(s).

CASE NO.
[to be filled m by Clerk’s Offlce]

COMPLAINT FOR VIOLATION
OF CIVIL RIGHTS

(for use only by plainst not in
custody)

. JuryTrial: [:|Yes l:| No

 

 

I.`

A. Plaintiff(s)

THE PARTIES TO THIS'C()MPLAINT

b

Provide the information below for each plamtlj named ln the complaint Attach
addztzonal pages cf needed

Nam_e
Street Address
City and County

State and Zip Codc
Telephone Number

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 1

\thmmc’gz/ d'z_[f 75/77[2

 

 

56%¢%@ l/\/H H§!QL; ,

 

Qv/a~ €§é~$§“‘_i’§b{_

 

 

10

11

12

13

v14

15

16

17

18~

19
~ 20
21`
22
23

24

1 Case 2:19-cv-00008-|\/|.]P Document 1-1 Filed 01/04/19 Page 2 of 8. `
Prose~ls~zozt `

B. Defendant(s)

vProvid'e the information below for each defendant named in the complaint whether the
defendant is an individual a government agency an organization ora corporation For an
individual defendant include the person 's job or title (ifknown). Attach additional pages if
needed

Def`endant No. l

Name v y 7 K_S` m

Job or Title (ifknown) '

 

Street Address

 

City and County

 

State and Zip Code

 

» T_elephone Number

 

|___| Individual capacity l:| Off`lcial capacity

Defcndant No. 2

Name,` y 7 ' M/_/ %@ 4 j/:F/jj?&§ l

Job or Title (ifknown)

 

Street Addrcss

 

City and County

 

State and Zip Code

 

Telephone Number

 

L__i »Individual capacity ij Official capacity

Defendant No. 3

/` ‘ "
Nam_¢ l?@g€rd lyn 65 '
Job or Title (1fknown) l (/ ,

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

U lndividual capacity L:] .Oflicial capacity

 

 

\
COMPLAINT FOR VIOLATlON OF CIVIL RIGHTS - 2

 

 

10
11
12
13
14

15

' 16'

17

18

19`

20

21
224
` 23

24_

cCaSe 2:19-cv-00008-|\/|.]P Document 1-1 Filed 01/04/19 Page'S 018

` Pmse 15 2016

Defendant No. 4

Ngame' /?4§'/11.

Job or Title (ifknown) l `

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

\:l Individual capacity |:1 Official capacity

II. PREVIOUS LAWSUITS

Have you brought any other lawsuits m any federal court in the United States: ?

 

|:1 No |:I Yes If yes, how many?

Describe the lawsuit:

 

 

 

 

Parties to this previous lawsuit:

 

 

 

 

Plaintiff(s)

 

 

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS l 3

 

 

10

11

12

13

14

15

016

174

18

19

20

21

22

23

24-

 

Case 2:19-cv-00008-|\/|.]P Document 1-1 Filed 01/04/19 'Page 4 of 8

» Pro Se 15 2016

Mf_féa% th£l ta /?7€_, /61.‘ ff/é /1//70//1/ MZ;[
ark/lng ar met

Defendant(s)

 

 

 

 

(If there is more than one previous lawsuit describe the additional lawsuits on another
piece of paper using the same outline.~Attach additional sheets, if necessarjy)

Court and name of district:

 

 

Docket Number:

Assigned Judge:

 

Disposition: (For example, was the case dismissed as frivolous or for failure to state a

claim? Was it appealed? Is it still pending?) z

 

 

 

Approximate filing date of lawsuit

 

Approximate date of disposition:

 

III. BAsIs FOR JURISDICTION
Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any »

rights, privileges, or immunities secui'ed by the Constitution and [federal laws]§" Under Bivens' `

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 4

 

'10

11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-0\/- -OOOO8- |\/|.]P Document 1- 1 Filed 01/04/19 Page 5 of 8

7 Pro Se 15 2016

v. Six Unknown Named Agents of F ederal Bureau of Narcotics, 403 U.S. 388 (1971), you may

sue federal officials for the violation of certain constitutional rights.

A.'

Are you bringing suite against (check all that apply):

, |:| v Federal officials (a Bivens claim)

I:l State or localofiicials (a § 1983 claim)

Section 1983 allows claims alleging the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]."7 42 U.S.C. § 1983, lf you are
suing under section 1983, what federal constitutional or statutory right(s) do you claim

is/are being violated by state or local officials?

_M_EZQ_MQM/ //[%M a;K’£@/?V fVm’H/H?<

 

 

 

77 /7<;6@/ //,mrt ‘éenzze '7':/§1£:1(’€, '

Plaintiffs suing under Bivens may only recover for the violation of certain constitutionai '

l rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are

' being violated by federal emeials?

 

 

 

 

1 Section 1983 allows defendants to be found liable only when they have acted "under

color of any statute, ordinance, regulation, custom, or usage, of any State or Territory
or the District of Columbia." 42 U.S.C. § 1983. lf you are suing under section 1983,

explain how each defendant acted under color of state or local law. If you are suing

_.COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 5

 

 

.v

10

11

12

_13

14

15

~16

17

18

19

20

21

22

123

~24

' 'Pro~se 15 2016

 

 

Case 2:19-cv-OOOO8-|\/|.]P Document 1-1 Filed 01/04/19 ~Page 6 of 8 _

under Bivens, explain how each defendant acted under color of federal law. Attach

additional pages if needed.

 

 

 

 

Iv. ' sTATEMENToF cLAIM

State as briefly as possible the facts of your case. Describe how each defendant was personally

. involved in the alleged wrongful action, along with the dates and locations of all relevant events.
1 y You may wish to include further details such as the names of other persons involved in the events

giving rise to your claims. Do not cite any cases or statutes If more than one claim is asserted,
number each claim and write a short and plain statement of each claim in a separate paragraph
Attach additional pages if needed.

 

 

 

A. 1 Wherc did the events giving rise to your claim(s) occur?

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

 

C. ' What are the facts underlying your claim(s)? (For example.f Whathappened to you?

Who did what? ' Was anyone else involved ? Who else saw what happened?)

 

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 6

 

 

10
11
12
13
14
15
16

17

18 ' ` . . .
~ y purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of lltlgation;

_'19

20

22
23

24

 

 

v CaSe 2:19-c\`/-00008¥|\/|.]P Doc.ument 1-1 Filed 01/04/19 Page 7 of 8
low se'15 2016 '

 

V. INJURIES

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment if any, you required and did or did not receive

 

 

 

 

VI. RELIEF

State briefly what you want the court to do for you. Make no legal arguments_. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged Explain the basis for these claims.

 

 

 

 

VII. CERTIFICATION AND CLOSING
Under Federal Rule of Civil Procedure l 1, by Signing below, I certify to the best of my

knowledge, information, and belief that this complaint (l) is not being presented for an improper

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

1 reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
21 .,

identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Ruleil.

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 7

 

10
ll
12
13
14
s 15
16
17
18

19
20
21
22
23

24

~ , ~`Prosezs'zola

Case 2:19-cv-OOOO8-|\/|.]P Document 1-1 Filed 01/04/19 Page 8 of 8

I agree to provide the Clerk's Office with any changes to my address where case-related '
papers may be served. I understand that my failure to keep a current address on file With the

`)

Clerk's Office may result in the dismissal of my case.

Date ofsigning: _/*' L7/ » v¢9`0 / 01
Signature of Plaintiff TWU h/jm 667/ JH/'H/Qi
Princed Name of Plaimiff _ Mtjr hotm£a/ 772/474 ,

Date of signing:

 

~ Signatureof Plaintiff

 

Printed Name <Sf Plaintifr

 

 

Date of signing:

 

Signature of Plaintiff

, Printed Name of Plaintiif

 

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 8

 

